         Case 1:15-cv-13443-PBS Document 399 Filed 06/17/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 DANA-FARBER CANCER INSTITUTE,
 INC.,

                       Plaintiff,

               v.                                   Civil Action No. 1:15-cv-13443-PBS

 ONO PHARMACEUTICAL CO., LTD.,
 TASUKU HONJO, E. R. SQUIBB & SONS,
 L.L.C., AND BRISTOL-MYERS SQUIBB,
 CO.,

                       Defendants.


                                     NOTICE OF APPEAL

       Notice is hereby given that Defendants Ono Pharmaceutical Co. Ltd., Tasuku Honjo,

E. R. Squibb & Sons, L.L.C., and Bristol-Myers Squibb Co. appeal to the United States Court of

Appeals for the Federal Circuit from the Judgment entered in this action on June 12, 2019 (Dkt.

No. 394), and from all underlying adverse opinions, rulings, findings, conclusions, and orders in

this case, including, but not limited to, the Findings of Fact, Conclusions of Law, and Order

entered on May 17, 2019 (Dkt. No. 389).



                                                Respectfully submitted,

 Dated: June 17, 2019                            __/s/ _Dianne B. Elderkin______

                                                 Dianne B. Elderkin (pro hac vice)
                                                 delderkin@akingump.com
                                                 Steven D. Maslowski (pro hac vice)
                                                 smaslowski@akingump.com
                                                 Matthew A. Pearson (pro hac vice)
                                                 mpearson@akingump.com
                                                 Melissa Gibson (pro hac vice)
                                                 mgibson@akingump.com
Case 1:15-cv-13443-PBS Document 399 Filed 06/17/19 Page 2 of 2



                              Jason Weil (pro hac vice)
                              jweil@akingump.com
                              Matthew Hartman (pro hac vice)
                              mhartman@akingump.com
                              AKIN GUMP STRAUSS HAUER &
                              FELD LLP
                              Suite 4100
                              Two Commerce Square
                              2001 Market Street
                              Philadelphia, PA 19103-7013
                              Tel: (215) 965-1200
                              Fax: (215)965-1238

                              Rachel J. Elsby (pro hac vice)
                              relsby@akingump.com
                              AKIN GUMP STRAUSS HAUER &
                              FELD LLP
                              1333 New Hampshire Avenue
                              Washington, DC 20036
                              Tel: (202) 887-4000

                              Kevin S. Prussia (BBO #666813)
                              kevin.prussia@wilmerhale.com
                              Kevin Yurkerwich
                              kevin.yurkerwich@wilmerhale.com
                              WILMER CUTLER PICKERING HALE AND
                              DORR LLP
                              60 State Street
                              Boston, MA 02109
                              Tel: (617) 526-6000
                              Fax: (617) 526-5000

                              Amy Wigmore (BBO #629725)
                              amy.wigmore@wilmerhale.com
                              WILMER CUTLER PICKERING HALE AND
                              DORR LLP
                              1875 Pennsylvania Avenue NW
                              Washington, DC 20006
                              Tel: (202) 663-6096
                              Fax: (202) 663-6363

                              Counsel for Ono Pharmaceutical Co., Ltd.,
                              Tasuku Honjo, E. R. Squibb &
                              Sons, L.L.C. and Bristol-Myers Squibb Co.
